Citation Nr: 1625429	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for deviated nasal septum.

3.  Entitlement to service connection for right pectoral muscle disorder.

4.  Entitlement to service connection for bilateral foot intertarsal neuroma. 

5.  Entitlement to service connection for left ankle strain. 

6.  Entitlement to service connection for a right hand condition.

7.  Entitlement to service connection for a right eye condition.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sleep disorder.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchitis.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee condition.

11.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected right shoulder degenerative joint disease, with impingement.

12.  Entitlement to an evaluation in excess of 10 prior to April 2, 2014, and in excess of 30 percent thereafter, for the service-connected right foot cold injury

13.  Entitlement to an initial compensable evaluation for the service-connected hypertension.

14.  Entitlement to an initial compensable evaluation for the service-connected left knee strain.

15.  Entitlement to an initial compensable evaluation for the service-connected right forearm scars.

16.  Entitlement to an effective date earlier than February 1, 2016, for the award of additional dependent benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2008.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the pendency of this appeal, jurisdiction over the Veteran's claims was transferred to the RO in Houston, Texas.

In December 2014, the RO awarded an increased 30 percent rating for the service-connected right foot cold injury effective April 2, 2014.  The claim remains in controversy because the higher rating was not made effective from the date service connection was awarded.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

All issues listed in the cover page of the instant decision, but for the claim of service connection for a back disability, are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current low back disability, recently diagnosed as degenerative disc disease, cannot be reasonably disassociated from his military service.



CONCLUSION OF LAW

The criteria for service connection for a low back disorder, diagnosed as degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Veteran contends that he developed a back disability as a result of performing duties as part of the military police, which included wearing the mandatory pistol belt gear with the required layout of handcuffs and case to the lower right portion of his back.  He also indicated his back disability was due to ruck marches, airborne operations, to include parachute jumps, and training military working dogs.  

Historically, the Veteran served on active duty from September 1988 to September 2008.  His DD214 lists his primary specialty as military police.  Notably, among other awards and citations, the Veteran was awarded the parachutist badge and air assault badge.  His military education included, but was not limited to, airborne, air assault, military police, and patrol dog handler.  The Veteran's description of his duties and physical training is consistent with the circumstances of his service.  His contentions are further supported by his service treatment records. 

Copies of service treatment records provided by the Veteran show he had a low back injury in August 1994.  He reported low back pain in 2002 and 2007.  The Veteran reported back pain on an October 2005 report of medical history.  In March 2007, he reported a 10-year history of chronic low back pain.  X-rays of the lumbar spine taken in November 2004 and December 2007, as well as magnetic resonance imaging (MRI) scan reveal pars defect was suspected at L3 and L5, which back pain was thought to be secondary to.  

Post-service, the Veteran reported low back pain to VA treatment providers as early as November 2008.  He again sought treatment in September 2010 for low back pain in the right lumbar area where he indicated he wore handcuffs and a pack in service that rubbed against him continually.  In September 2011, the Veteran reported constant low back pain since 1993.  Treatment records dated in 2013 contain continued complaints of low back pain.  A February 2016 MRI reveals degenerative disease of the lumbar spine.  

Through statements and testimony, the Veteran has reported back pain beginning in service and continuing since his discharge from service.  His complaints are both competent and credible, and supported by the record.

The September 2012 VA examiner indicated the Veteran had a normal clinical and x-ray examination of the lumbar spine and thus, there was no diagnosis in which to attach a chronic disabling condition.  However, the examiner acknowledged that there was a possible mass lesion in the right superior sacroiliac joint requiring further diagnostic inquiry and that the question of possible spondylolysis at L3 had not been resolved by multiple x-ray studies.  The Board finds that the VA opinion has little probative value in light of the examiner's not considering the Veteran's lay statements and his confirmed service duties and training.  Also, the probative value is lessened by the cumulative evidence of record, which includes the current findings of degenerative disc disease found on MRI dated in February 2016.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board finds that the evidence supports the Veteran's claim of entitlement for service connection for a low back disability, and therefore, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is granted. 


REMAND

Prior to the initial unfavorable November 2008 rating decision denying service-connection for left ankle strain, deviated nasal septum, right pectoral muscle disorder, and bilateral foot intertarsal neuroma, the RO failed to notify the Veteran of any evidence that was necessary to substantiate the claims for VA benefits, as well as the evidence VA would attempt to obtain and which evidence he was responsible for providing.  38 C.F.R. § 3.159(b) (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice error must be cured by issuance of a fully compliant notice, followed by readjudication of the claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The claims for increased initial ratings for right shoulder degenerative joint disease, right foot cold injury, left knee strain, hypertension, and right forearm scar disabilities arise from the initial awards of service connection.  While these are downstream issues and additional notice is normally not required, VA's original duty to notify in this case has not been satisfied.  Thus, he must be provided at least generic notice as to the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record compiled for appellate review is also incomplete.  The following records have not been associated with the virtual record: the Veteran's original service treatment records as it appears only copies provided by the Veteran have been associated with the electronic claims file; and updated VA clinical records of the Veteran dated from August 2015 to the present.  A remand is required in order for the RO to obtain this evidence and associate it with the evidence of record.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the foregoing, and as it is essential, both in the examination and in the evaluation of a disability, that each disability be viewed in relation to its history, the Veteran must be afforded new VA examinations to determine the nature and etiology of the claimed disorders for service connection and the current severity of the service-connected disabilities.  38 C.F.R. §§ 3.159, 4.1 (2015).

In April 2014, the RO denied service connection for right knee, also previously denied by the RO, and eye disorders; the Veteran filed a notice of disagreement in May 2014.  In August 2015, the RO denied service connection for a right hand disorder and confirmed and continued prior denials of the claims of service connection for a sleep disorder and bronchitis; the Veteran filed a notice of disagreement in October 2015.  In January 2016, the RO awarded additional dependent benefits effective February 1, 2016; the Veteran disagreed with effective date in February 2016.  The Veteran was not issued a statement of the case with respect to these claims.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must send the Veteran proper statutory and regulatory notice as to what is needed to substantiate the claims for service connection for left ankle strain, deviated nasal septum, right pectoral muscle disorder, and bilateral foot intertarsal neuroma and the claims for higher initial ratings for the service-connected right shoulder degenerative joint disease, right foot cold injury, left knee strain, hypertension, and right forearm scar.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, RO must obtain for the record the Veteran's complete service treatment records for the period of military service dating from November 1998 to November 2008.  

Additionally, the RO must obtain for the record copies of the updated VA clinical records of the Veteran dated from August 2015 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Following the above, the RO must obtain VA medical opinions from appropriate physicians regarding whether the Veteran's claimed left ankle strain, deviated nasal septum, right pectoral muscle disorder, and bilateral foot intertarsal neuroma are related to his military service.  The electronic claims file must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review and specifically discuss the Veteran's assertions as to service incurrence.  

After a thorough review of the Veteran's electronic claims file and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed left ankle strain, deviated nasal septum, right pectoral muscle disorder, and bilateral foot intertarsal neuroma is related to his military service. 

** In answering these questions, the examiners are informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The examiners are informed that it is not enough merely to conclude the Veteran does not have the claimed condition, even if not diagnosed during this current or prior evaluation.  He only instead needs to show he has had this claimed condition at some point since the filing of his claim or contemporaneous thereto, even if now resolved. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  Thereafter, the Veteran must be afforded appropriate VA examinations to determine the severity of his service-connected right shoulder degenerative joint disease, right foot cold injury, hypertension, left knee strain, and right forearm scar.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail to allow for application of the particular VA rating criteria for each disorder.  

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.

6.  After the development requested has been completed, the RO must review the medical opinions to ensure that they are in complete compliance with the directives of this Remand.  If the medical opinions are deficient in any manner, the RO must implement corrective procedures at once.
 
7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to service connection left ankle strain, deviated nasal septum, right pectoral muscle disorder, and bilateral feet neuroma and the claims of entitlement to higher initial ratings for the service-connected right shoulder degenerative joint disease, right foot cold injury, hypertension, left knee strain, and right forearm scar.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

8.  The RO must issue an statement of the case and notification of the Veteran's appellate rights on the issues of: entitlement to service connection for right eye and right hand conditions; whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bronchitis, sleep disorder, and a right knee condition; and entitlement to an effective date earlier than February 1, 2016, for the award of additional dependent benefits.  38 C.F.R. § 19.26.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to these issues, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


